PER CURIAM.
We affirm the judgment and sentence in all respects, except that we find the trial court erred in assessing costs against appellant, who had been adjudicated indigent, without notice and an opportunity to be heard, contrary to Jenkins v. State, 444 So.2d 947 (Fla.1984). Accordingly, we strike from the judgment that portion thereof which orders the payment of $15.00 pursuant to Section 960.20, Florida Statutes (1983) and court costs of $2.00.
HERSEY, C.J., and GLICKSTEIN and DELL, JJ., concur.